DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 07/15/2021 amending Claims 1, 3 – 9, and 16 – 19 and canceling Claims 2 and 10 – 15.  Claims 1, 3 – 9, and 16 – 19 are examined.

Information Disclosure Statement
The non-patent literature publication in cite number 3 in the information disclosure statement (IDS) submitted on 06/24/2019 was being considered by the examiner.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  
Claim 1, ll. 14 – 15 “the geometric centerline curves away from the engine centerline in a plane of curvature” is believed to be in error for --the geometric centerline curves away from the engine centerline in [[a]] the plane of curvature-- because Claim 1, l. 11 previously recited ‘a plane of curvature’.
Claim 16, l. 2 “the intake comprises a geometric centerline” is believed to be in error for --the intake comprises [[a]] the geometric centerline-- because Claim 1, l. 6 previously recited ‘a geometric centerline’.
Claim 16, ll. 3 - 4 “the nacelle” is believed to be in error for --[[the]] a nacelle—because ‘a nacelle’ was not previously recited in Claim 1 or Claim 16.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 – 7 and 16 - 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gratzer et al. (4,449,683).

    PNG
    media_image1.png
    601
    1183
    media_image1.png
    Greyscale


Regarding Claim 1, Gratzer discloses, in Figs. 3 - 9, all the claimed limitations including a gas turbine engine (72) comprising: a pylon attachment (38, 102); a shaft (in either normal to the plane of curvature (As shown in Fig. 3 below, the engine central plane (vertical plane) was perpendicular, i.e., normal, to the plane of curvature (horizontal plane).  Fig. 5 was a top-view where the surface of paper 

    PNG
    media_image2.png
    635
    911
    media_image2.png
    Greyscale


Re Claim 3, Gratzer discloses the invention as claimed and as discussed above, including wherein the geometric centerline of the intake is inclined at an angle of at least 0.5° (the angle shown in Fig. 5 marked-up above was at least 0.5°) to the engine centerline at a point where the geometric centerline of the intake intersects the highlight plane (labeled) of the intake (64).
Re Claim 4, Gratzer discloses the invention as claimed and as discussed above, including further comprising a nacelle (36) enclosing a fan case (74), wherein the intake 
Re Claim 5, Gratzer discloses the invention as claimed and as discussed above, including wherein the nacelle (36) has a profile (shown in Fig. 5 and Col. 6, ll. 28 - 40) at the interface which is non-symmetrical such that the nacelle (36) is handed.  As shown in Figs. 3 and 5 and Col. 6, ll. 28 – 40, the outboard side (46) of the nacelle (36) faced away from the aircraft fuselage (32) while the inboard side (44) of the nacelle (36) faced toward the aircraft fuselage (32), therefore, Fig. 5 showed the nacelle on the right-hand side of the aircraft (viewed looking forward in the aircraft) where the geometric centerline of the intake curved toward the aircraft fuselage (32).  The nacelle for the left-hand side of the aircraft would be Fig. 5 rotated 180° around the engine centerline (mirror image) so the geometric centerline of the left-hand side intake curved toward the aircraft fuselage (32).
Re Claim 6, Gratzer discloses the invention as claimed and as discussed above, including an aircraft (30) having an aircraft centerline (into/out of paper in Fig. 3 at broken line/mirror image line) and comprising left (not shown in Fig. 3 but would be the other half of the aircraft as shown in Fig. B below) and right gas turbine engines (shown in Figs. 3 and 5) each of which is in accordance with claim 1, and wherein, for each engine (72), a unit vector (labeled) parallel to the geometric centerline of the intake at the intersection of the geometric centerline with the highlight plane of the intake (shown in Fig. 5 marked-up above), and having a component (shown in Fig. A below) parallel to 

    PNG
    media_image3.png
    1017
    1262
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    293
    733
    media_image4.png
    Greyscale

Re Claim 7, Gratzer discloses the invention as claimed and as discussed above, including wherein the left (shown in Fig. B above) and right gas turbine engines (shown in Figs. B, 3, and 5) are mounted to the aircraft (30) such that the engine centerline (into/out of paper of the engine shown in Fig. 3) of each engine is substantially parallel to the aircraft centerline (labeled).  Gratzer discloses, in Col. 6, ll. 20 – 45, that the nacelle (36) and pylon (38) were longitudinally aligned with the aircraft fuselage (32). 
Re Claim 9, Gratzer discloses the invention as claimed and as discussed above, including wherein the left (shown in Fig. B above) and right engines (shown in Figs. 3 and 5) are mirrored about a vertical plane (Fig. 3 at broken line/mirror image line) through the aircraft centerline (labeled in Fig. B above).

Re Claim 16, Gratzer discloses the invention as claimed and as discussed above, including wherein the intake (64) comprises a geometric centerline (labeled in Fig. 5 marked-up above) which curves away from the engine centerline in an upstream direction (left-hand side of Fig. 5) from an interface between the intake and the nacelle.
Re Claim 17, Gratzer discloses the invention as claimed and as discussed above, including an aircraft (30) comprising left (shown in Fig. B above) and right gas turbine engines (shown in Figs. 3 and 5) in accordance with claim 1, the aircraft having Claim 10 above, Figs. 3 and 5 and Col. 6, ll. 28 – 40 disclosed that the outboard side (46) of the nacelle (36) faced away from the aircraft fuselage (32) while the inboard side (44) of the nacelle (36) faced toward the aircraft fuselage (32), therefore, Fig. 5 showed the nacelle on the right-hand side of the aircraft (viewed looking forward in the aircraft) where the geometric centerline of the intake curved toward the aircraft fuselage (32), i.e., highlight plane faces upstream towards the aircraft centerline.  The nacelle for the left-hand side of the aircraft would be Fig. 5 rotated 180° around the engine centerline (mirror image) so the highlight plane on the left-hand side of the aircraft faced upstream towards the aircraft centerline.
Re Claim 18, Gratzer discloses the invention as claimed and as discussed above, including wherein the (shown in Fig. B above) and right gas turbine engines (shown in Figs. 3 and 5) are mounted to the aircraft (30) such that the engine centerline (into/out of paper of the engine shown in Fig. 3) is substantially parallel to the aircraft centerline (into/out of paper in Fig. 3 at broken line/mirror image line).  Gratzer discloses, in Col. 6, ll. 20 – 45, that the nacelle (36) and pylon (38) were longitudinally aligned with the aircraft fuselage (32). 
Claim 19, Gratzer discloses the invention as claimed and as discussed above, including wherein the intake (64) of the left (shown in Fig. B above) and right gas turbine engines (shown in Figs. 3 and 5) are mirrored about the aircraft centerline.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 – 7, 9, and 16 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gratzer et al. (4,449,683) in view of Cole (4,318,516).
Regarding Claim 1, Gratzer discloses, in Figs. 3 - 9, all the claimed limitations including a gas turbine engine (72) comprising: a pylon attachment (38, 102); a shaft (in 76) defining an engine centerline (shown in Fig. 6) which lies in an engine central plane (Fig. 6 surface of paper) intersecting the pylon attachment (38, 102 as shown in Fig. 6); a fan (inside 74) defining a fan plane (perpendicular to surface of paper of Fig. 6 and either normal to the plane of curvature (As shown in Fig. 3 below, the engine central plane (vertical plane) was perpendicular, i.e., normal, to the plane of curvature (horizontal plane).  Fig. 5 was a top-view where the surface of paper contained the plane of curvature and the engine central plane was perpendicular to the surface of paper.  Fig. 6 was a side-view where the surface of paper contained the engine central plane and the plane of curvature was perpendicular to the surface of 
Gratzer is silent on wherein the engine central plane is … or inclined to a plane normal to the plane of curvature by an angle less than or equal to 30°.  Cole teaches, in Figs. 1 and 2 and Col. 3, ll. 15 - 20, a similar aircraft having left and right aircraft gas turbine engines where each engine had an engine central plane (labeled) inclined to a plane normal (labeled) to a horizontal plane, i.e., plane of curvature of Gratzer, by an angle less than or equal to 30°.  Cole teaches, in Col. 2, ll. 10 – 30, that the angle between the engine central plane and the vertical plane, i.e., plane normal to horizontal plane, was a result-effective variable because said angle determined the horizontal distance (X) and said horizontal distance (X) times the engine weight (W) determined the clockwise moment (M) that would counter act the counter-clockwise moment resulting from the wing generated lift.

    PNG
    media_image5.png
    827
    1205
    media_image5.png
    Greyscale

MPEP 2143(C).
Furthermore, the angle between the engine central plane and the vertical plane was recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that angle between the engine central plane and the vertical plane, i.e., plane normal to horizontal plane, determined the horizontal distance (X) and said horizontal distance (X) times the engine weight (W) determined the clockwise moment (M) that would counter act the counter-clockwise moment resulting from the wing generated lift.  Therefore, since the general conditions of the claim, i.e. that the engine central plane was inclined/angled relative to a plane normal to the plane of curvature/horizontal plane, were disclosed in the prior art by Cole, it was not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the engine central plane of aircraft gas turbine engine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.", In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
Re Claim 3, Gratzer, i.v., Cole, teaches the invention as claimed and as discussed above, and Cole further teaches wherein the geometric centerline of the intake is inclined at an angle of at least 0.5° (the angle shown in Fig. 5 marked-up above was at least 0.5°) to the engine centerline at a point where the geometric centerline of the intake intersects the highlight plane (labeled) of the intake (64).
Re Claim 4, Gratzer, i.v., Cole, teaches the invention as claimed and as discussed above, and Cole further teaches a nacelle (36) enclosing a fan case (74), wherein the intake (64) is mounted to the fan case (74) so that an external profile of the 
Re Claim 5, Gratzer, i.v., Cole, teaches the invention as claimed and as discussed above, and Cole further teaches wherein the nacelle (36) has a profile (shown in Fig. 5 and Col. 6, ll. 28 - 40) at the interface which is non-symmetrical such that the nacelle (36) is handed.  As shown in Figs. 3 and 5 and Col. 6, ll. 28 – 40, the outboard side (46) of the nacelle (36) faced away from the aircraft fuselage (32) while the inboard side (44) of the nacelle (36) faced toward the aircraft fuselage (32), therefore, Fig. 5 showed the nacelle on the right-hand side of the aircraft (viewed looking forward in the aircraft) where the geometric centerline of the intake curved toward the aircraft fuselage (32).  The nacelle for the left-hand side of the aircraft would be Fig. 5 rotated 180° around the engine centerline (mirror image) so the geometric centerline of the left-hand side intake curved toward the aircraft fuselage (32).
Re Claim 6, Gratzer, i.v., Cole, teaches the invention as claimed and as discussed above, and Cole further teaches including an aircraft (30) having an aircraft centerline (into/out of paper in Fig. 3 at broken line/mirror image line) and comprising left (not shown in Fig. 3 but would be the other half of the aircraft as shown in Fig. B below) and right gas turbine engines (shown in Figs. 3 and 5) each of which is in accordance with claim 1, and wherein, for each engine (72), a unit vector (labeled) parallel to the geometric centerline of the intake at the intersection of the geometric centerline with the highlight plane of the intake (shown in Fig. 5 marked-up above), and having a component (shown in Fig. A below) parallel to the aircraft centerline in the 

    PNG
    media_image6.png
    236
    591
    media_image6.png
    Greyscale

Alternatively, if one of ordinary skill in the art would not have realized that the aircraft of Gratzer, i.v., Cole, had a left gas turbine engine with an intake that was the mirror image of the right gas turbine engine around the aircraft vertical plane, i.e., plane of symmetry/mirror image plane, containing the aircraft centerline, then Cole further teaches, in Fig. 1 (marked-up above) a similar aircraft having an aircraft centerline (into/out of paper in Fig. 1 at the plane of symmetry/mirror image plane.  Cole teaches, in Fig. 1 and Col. 2, ll. 10 - 30, that the left-side of the aircraft (when viewed from the pilot’s seat) was a mirror image of the right-side of the aircraft because each wing generated lift that produced a moment in each wing.  For the aircraft to fly straight and level, i.e., parallel to the horizon, the lift generated by the left and right wings had to be equal.  If the right wing generated more lift than the left wing, the aircraft would bank into a left turn, i.e., fly in a circle, because the right wing would rise while the left wing dipped.  Since the wings generated the same lift, they generated the same internal stresses due to similar magnitude of moment.  Accordingly, the left wing and left gas 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the aircraft of Gratzer, i.v., Cole, with a left gas turbine engine with an intake that was the mirror image of the right gas turbine engine around the aircraft vertical plane, i.e., plane of symmetry/mirror image plane, as taught by Cole to facilitate the aircraft naturally flying straight and level because the symmetrical left and right sides of said aircraft generated equivalent lift and drag.
Re Claim 7, Gratzer, i.v., Cole, teaches the invention as claimed and as discussed above, and Gratzer further teaches wherein the left (shown in Fig. B above) and right gas turbine engines (shown in Figs. B, 3, and 5) are mounted to the aircraft (30) such that the engine centerline (into/out of paper of the engine shown in Fig. 3) of each engine is substantially parallel to the aircraft centerline (labeled).  Gratzer 
Re Claim 9 Gratzer, i.v., Cole, teaches the invention as claimed and as discussed above, and Gratzer further teaches wherein the left (shown in Fig. B above) and right engines (shown in Figs. 3 and 5) are mirrored about a vertical plane (Fig. 3 at broken line/mirror image line) through the aircraft centerline (labeled in Fig. B above).

Re Claim 16, Gratzer, i.v., Cole, teaches the invention as claimed and as discussed above, and Gratzer further teaches wherein the intake (64) comprises a geometric centerline (labeled in Fig. 5 marked-up above) which curves away from the engine centerline in an upstream direction (left-hand side of Fig. 5) from an interface between the intake and the nacelle.
Re Claim 17, Gratzer, i.v., Cole, teaches the invention as claimed and as discussed above, and Gratzer further teaches including an aircraft (30) comprising left (shown in Fig. B above) and right gas turbine engines (shown in Figs. 3 and 5) in accordance with claim 1, the aircraft having a centerline (into/out of paper in Fig. 3 at broken line/mirror image line and labeled in Fig. B), wherein the intake (64) of each engine defines a respective upstream highlight plane (labeled in Fig. 5 marked-up above); wherein the intakes are handed for the respective left and right sides of the aircraft such that, when viewed from above (Fig. 5), the highlight plane of each engine is inclined with respect to the respective engine centerline (labeled) to face towards the aircraft centerline.  Gratzer, Figs. 3 and 5 and Col. 6, ll. 28 – 40, taught that the outboard side (46) of the nacelle (36) faced away from the aircraft fuselage (32) while 
Re Claim 18, Gratzer, i.v., Cole, teaches the invention as claimed and as discussed above, and Gratzer further teaches wherein the (shown in Fig. B above) and right gas turbine engines (shown in Figs. 3 and 5) are mounted to the aircraft (30) such that the engine centerline (into/out of paper of the engine shown in Fig. 3) is substantially parallel to the aircraft centerline (into/out of paper in Fig. 3 at broken line/mirror image line).  Gratzer discloses, in Col. 6, ll. 20 – 45, that the nacelle (36) and pylon (38) were longitudinally aligned with the aircraft fuselage (32). 
Re Claim 19, Gratzer, i.v., Cole, teaches the invention as claimed and as discussed above, and Gratzer further teaches wherein the intake (64) of the left (shown in Fig. B above) and right gas turbine engines (shown in Figs. 3 and 5) are mirrored about the aircraft centerline.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gratzer et al. (4,449,683) in view of Chandler et al. (20150259059A1).
Claim 8, Gratzer teaches the invention as claimed and as discussed above.  Gratzer teaches an aircraft gas turbine engine having an engine centerline, i.e., base device, upon which the claimed invention can be seen as an improvement.  Gratzer is silent on wherein the left and right gas turbine engines are mounted to the aircraft such that, for each engine, a unit vector which is parallel to the engine centerline and in the downstream direction of the engine has a component normal to and directed towards a vertical plane through the aircraft centerline.  As discussed in Claim 6 above, a “unit vector” in an X-Y coordinate system naturally had components in the X-plane and the Y-plane.  Chandler teaches a similar aircraft (10 – Fig. 1) having the left (20b) and right (20a) gas turbine engines are mounted to the aircraft (10) such that, for each engine, a unit vector which is parallel to the engine centerline (B) and in the downstream direction of the engine (downstream of turbine 28) had a component normal to and directed towards a vertical plane through the aircraft centerline, as shown in Fig. C below.  Chandler teaches, in Para. [0030] – [0031], angling the engine center line axis (B) to orient the burst zone (34) of each engine away from the other engine and away from critical aircraft structures so an uncontained failure, i.e., high velocity debris, from one engine would not damage or destroy the other engine or the critical aircraft structures.
Thus, improving a particular device (aircraft gas turbine engine having an engine centerline), based upon the teachings of such improvement in Chandler, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the aircraft gas turbine engine having an engine centerline of Gratzer, and the results would have been predictable and readily recognized, that angling the engine center line MPEP 2143(C).


    PNG
    media_image7.png
    945
    888
    media_image7.png
    Greyscale


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gratzer et al. (4,449,683) in view of Cole (4,318,516) in view of Chandler et al. (20150259059A1).
Re Claim 8, Gratzer, i.v., Cole, teaches the invention as claimed and as discussed above.  Gratzer, i.v., Cole, teaches an aircraft gas turbine engine having an engine centerline, i.e., base device, upon which the claimed invention can be seen as an improvement.  Gratzer, i.v., Cole, as discussed above, is silent on wherein the left and right gas turbine engines are mounted to the aircraft such that, for each engine, a unit vector which is parallel to the engine centerline and in the downstream direction of the engine has a component normal to and directed towards a vertical plane through the aircraft centerline.  As discussed in Claim 6 above, a “unit vector” in an X-Y coordinate system naturally had components in the X-plane and the Y-plane.  Chandler teaches a similar aircraft (10 – Fig. 1) having the left (20b) and right (20a) gas turbine engines are mounted to the aircraft (10) such that, for each engine, a unit vector which is parallel to the engine centerline (B) and in the downstream direction of the engine (downstream of turbine 28) had a component normal to and directed towards a vertical plane through the aircraft centerline, as shown in Fig. C below.  Chandler teaches, in Para. [0030] – [0031], angling the engine center line axis (B) to orient the burst zone (34) of each engine away from the other engine and away from critical aircraft structures so an uncontained failure, i.e., high velocity debris, from one engine would not damage or destroy the other engine or the critical aircraft structures.
Thus, improving a particular device (aircraft gas turbine engine having an engine centerline), based upon the teachings of such improvement in Chandler, would have MPEP 2143(C).


Response to Arguments
Applicant's arguments filed 07/15/2021 have been fully considered but they are not persuasive.

Applicant argues on Pg. 8, middle paragraph that “Gratzer is completely silent with regards to the shape of the inlet of the nacelle, and there is no description or suggestion of any particular inlet geometry. Notably, Gratzer also fails to disclose the geometric centerline being centrally positioned with respect to a radially-inner surface of the intake, with that being the geometric centerline coinciding with the engine centerline at an axial position corresponding to a downstream end of the intake, and curving away from the engine centerline upstream as required by claim 1”.  These arguments are not MPEP2125 stated “When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).”  Therefore, Gratzer’s specification does not have to explicitly disclose a geometric centerline for said geometric centerline to naturally exist in the structure of Gratzer.  Furthermore, the limitation “geometric centerline being centrally positioned with respect to a radially-inner surface of the intake” was just a definition of ‘geometric centerline’ that fails to recite any new structure(s).  Gratzer’s intake had a geometric centerline as shown in Fig. 5 above and discussed in the Claim 1 rejections above.  The fan of the gas turbine engine (72) of Gratzer had fixed radial length fan blades that rotated around the engine centerline.  The tips of the fan blades defined a circle that was coincident with the radially-inner surface to minimize leakage of air from downstream of the rotating fan blades to the lower pressure upstream of said rotating fan blades.  Accordingly, the structure of Gratzer disclosed the claim limitation of the geometric centerline of the intake coincided with the engine centerline at an axial position corresponding to the downstream end of the intake.  Wynosky Fig. 2 shown on Pg. 24 of the Office Action mailed on 06/18/2021 if further evidence that the radially-inner surface of the intake matched the radially-inner surface of the fan case where the intake joined the fan case.  The rejections are maintained.

Applicant argues on Pg. 8, last paragraph continuing on to Pg. 9 that “Gratzer lacks any disclosure of the geometric centerline curving away from the engine centerline Claim 2 into Claim 1.  The limitations of canceled Claim 2, now incorporated into amended Claim 1, recited a plurality of mutually exclusive arrangements.  For example, the engine central plane cannot be both normal to the plane of curvature while also being inclined to a plane normal to the plane of curvature by an angle equal to 30°, 20, 15, 10, 5, etcetera.  As discussed in the 35 USC §102 Claim 1 rejection above, Gratzer showed wherein the geometric centerline curves away from the engine centerline in a plane of curvature (surface of paper of Fig. 5) and the engine central plane (perpendicular to surface of paper of Fig. 5) was normal to the plane of curvature (As shown in Fig. 3, the engine central plane (vertical plane) was perpendicular, i.e., normal, to the plane of curvature (horizontal plane).  Gratzer Fig. 5 was a top-view where the surface of paper contained the plane of curvature and the engine central plane was perpendicular to the surface of paper.  Fig. 6 was a side-view where the surface of paper contained the engine central plane and the plane of curvature was perpendicular to the surface of paper.  MPEP2125 stated “When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).”  Therefore, Gratzer’s specification does not have to explicitly disclose the claimed plane of curvature of the geometric centerline for said plane of curvature to naturally exist in the structure of Gratzer.  As discussed in the 35 USC §103 Claim 1 rejection above, 

Applicant argues on Pg. 9, first full paragraph that “One skilled in the art would not have gleaned such unexpected results from the teachings of Gratzer and Cole,…”.  Applicant’s argument of unexpected results is mere attorney argument.  It has been held that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145.  Applicant’s attorney argument failed to meet Applicant’s burden of providing factual data that the results are unexpected and significant.  MPEP 716.02(b) stated “The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).  Furthermore, Applicant’s original Specification failed to disclose anything about the alleged unexpected results.  The rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant amended Claim 2 into Claim 1.  In the original claims dependent claims 3 – 19 did not depend from Claim 2.  Therefore, the limitations of canceled Claim 2, now incorporated into amended Claim 1, were not considered in the previous rejections of Claims 3 – 9 and 16 – 19.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570.  The examiner can normally be reached on Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORNE E MEADE/Primary Examiner, Art Unit 3741